Citation Nr: 0703084	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for otitis externa.  

3.  Entitlement to service connection for a claimed left 
leg disability.  

4.  Entitlement to service connection for a claimed left 
foot disability.  

5.  Entitlement to service connection for a claimed neck 
disability.  

6.  Entitlement to service connection for a claimed upper 
back disability.  

7.  Entitlement to service connection for claimed 
photophobia.  

8.  Entitlement to service connection for a claimed 
bronchial disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to October 
1969.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 RO rating decision.  

The issue of service connection for photophobia is 
addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

In January 2005, the veteran raised contentions to the 
effect that a rating in excess of 10 percent was warranted 
for his service-connect schizophrenic reaction.  

That claim has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim 
and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  It is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 1992, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of service connection for low 
back disability.

2.  The evidence associated with the record since the RO's 
August 1992 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the claim 
of service connection for low back disability.  

3.  In an unappealed rating decision, dated in August 1971, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
otitis externa.

4.  The evidence associated with the record since the RO's 
August 1971 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the claim 
of service connection for otitis externa.  

5.  Left leg disability, diagnosed primarily as left 
peroneal tendinitis, was first manifested many years after 
service, and there is no competent evidence of record that 
it is in any way related to service.  

6.  Left foot disability was first manifested many years 
after service, and there is no competent evidence of record 
that it is in any way related to service.  

7.  Neck disability, diagnosed primarily as cervical strain 
and degenerative arthritis, was first manifested after 
service, and there is no competent evidence of record that 
it is in any way related to service or that the arthritis 
is related to the first year after the veteran's separation 
from service.  

8.  Upper back disability diagnosed primarily as thoracic 
strain and degenerative arthritis, was first manifested 
after service, and there is no competent evidence of record 
that it is in any way related to service or that the 
arthritis is related to the first year after the veteran's 
separation from service.  .  

9.  Bronchial disease was first clinically reported after 
service, and there is no competent evidence of record that 
it is in any way related thereto.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for otitis externa.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  The claimed left leg disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

4.  The claimed left foot disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

5.  Neck disability is not the result of disease or injury 
incurred in or aggravated by service, nor may arthritis of 
the cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

6.  Upper back disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
arthritis of the thoracic spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  

7.  The claimed bronchial disability is not the result 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of service connection for the following:  Low 
back disability; otitis externa; left leg disability; left 
foot disability; neck disability; upper back disability; 
and bronchial disease.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in December 2002, February 2003, and 
March 2003, the RO informed the veteran that in order to 
establish service connection for the claimed disabilities, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the claims of service connection for a low 
back disorder and for otitis externa, the record discloses 
that these are not the veteran's first such claims.  

In August 1971, the RO denied the veteran's claim for 
otitis externa, and in August 1992, the RO denied the 
veteran's claim of service connection for a low back 
disorder.  

The veteran was notified of those decisions, as well as his 
appellate rights.  However, in neither case did the veteran 
submit a notice of disagreement with which to initiate an 
appeal.  Accordingly, those decisions became final under 
the law and regulations then in effect.  38 U.S.C.A. § 4005 
(1970) (renumbered as 38 U.S.C.A. 7105, effective May 7, 
1991); 38 C.F.R. §§ 19.153 (1970) (codified as 38 C.F.R. 
§ 20.1103, effective March 4, 1992) .  

In December 2002, VA notified the veteran of the evidence 
and information necessary to reopen those claims, as well 
as the evidence and information necessary to establish 
entitlement to the underlying claims.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In any event, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received all 
of the requested records which weren't in possession of the 
Federal government.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's 
notified the veteran and his representative of the evidence 
which had been obtained in support of the veteran's appeal.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

However, where as here service connection is denied, no 
disability rating or effective date is assigned.  Id.  
Accordingly, the absence of such notification is not 
prejudicial in this case.  

In assisting the veteran in the development of his appeal, 
the Board scheduled him for a hearing on December 7, 2004.  

However, following consultation with his representative, 
the veteran withdrew all of his appeals pending before the 
Board.  Consequently, the scheduled hearing was canceled.

On January 24, 2005, the RO received a statement from the 
veteran in which he raised contentions to the effect that 
his representative had badgered him to drop his appeals and 
that the Board member had agreed.  

The RO forwarded that statement to the Board, where it was 
received in February 2005.

Construed in a light most favorable to the veteran, the 
veteran's statement was viewed as a good cause motion to 
show why he should be granted another hearing before the 
Board.

In December 2006, the Board member found that the veteran's 
allegations, standing alone, did not constitute sufficient 
good cause to schedule the veteran for a new hearing.  
Moreover, she noted that the veteran's motion had not been 
timely.  38 C.F.R. § 20.704 (2006).  For those reasons, she 
denied the veteran's motion for a new hearing.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support the foregoing claims.  It 
appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect any 
issue on appeal.  

Indeed, the veteran has had ample opportunity to 
participate in the development of his appeal.  Thus, there 
is no prejudice to the veteran due to a failure to assist 
him with the claims of service connection for low back 
disability; otitis externa; left leg disability; left foot 
disability; neck disability; upper back disability; and 
bronchial disease.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  



II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  


A.  Low Back Disorder

At the time of the RO's August 1992 rating action, relevant 
evidence showed that during a medical board examination in 
July 1969 and during a December 1969 VA examination, the 
veteran had complained of low back pain.  However, during 
each examination, there were no clinical or X-ray findings 
to support the veteran's complaints.  

Chronic, identifiable low back disability, diagnosed 
primarily as low back strain, was not clinically reported 
until July 1970, when the veteran was injured in an 
automobile accident.  Thereafter, the veteran sustained at 
least two back injuries at work, one in 1977 and one in 
1985.  

In any event, there was no competent evidence on file that 
the veteran's low back disability was in any way related to 
service.  Therefore, service connection was denied.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  

The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is presented, the Board may 
then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins 
v. West, 12 Vet. App. 209 (1999).  

The additional evidence received in support of the 
veteran's request to reopen his claim includes a July 1999 
report from Dr. M. which shows that the veteran continues 
to be treated for lumbar strain.  Such evidence also shows 
that he sustained additional work related injuries to his 
back, including one in which he was hit by a door in August 
2001 (report from M. J. R., M.D., dated in April 2002).  
Such injuries reportedly resulted in radiating pain to the 
left lower extremity.  

The radiographic studies, such as those performed in June 
1995 and October 2002 MRI performed by VA, also reveal a 
central disc bulge and degenerative disc disease at L5-S1.  

Such evidence is new in the sense that it has not 
previously been before VA.  However, it is not material as 
it does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for low back 
disability.  It is essentially cumulative in nature, as it 
does not fill the deficits in the evidence which existed at 
the time of the RO's August 1992 rating action.  

In fact, the additional evidence strengthens the conclusion 
that the veteran's low back disability is the result of 
multiple injuries sustained after his separation from 
service.  

For example, records from J. J., M.D., dated in February 
and March 1970, are completely negative for any complaints 
or clinical findings of low back disability.  However, 
those dated in July 1970 confirm the low back injury in a 
motor vehicle accident.  Moreover, in January 1971, Dr. J. 
J. noted that the veteran had an approximately six month 
history of back pain.  

Even when considered with that previously on file, the 
additional evidence remains negative for any competent 
evidence of identifiable low back disability in service or 
of a nexus between any current low back disability and the 
veteran's complaints in service.  

As such, the veteran remains unable to meet the criteria 
for service connection.  Accordingly, the request to reopen 
the claim of service connection for low back disability is 
denied.  


B.  Otitis Externa

At the time of the RO's August 1971 denial of service 
connection for otitis externa, the evidence was negative 
for any complaints or clinical findings of any ear disorder 
in service.  Although the veteran was treated in service 
for upper respiratory infections, his ears were found to be 
within normal limits.  

An ear disorder was first reported in March 1970, when it 
was noted that the veteran had a foreign body, possibly 
cotton, in his right ear and a laceration of the left ear 
canal.  

Although otitis was reported in May 1970 and March 1971, 
there were no findings that it was in any way related to 
service.  Accordingly, service connection for otitis 
externa was denied.  

The additional evidence received in support of the 
veteran's request to reopen his claim includes reports from 
Dr. J. J., dated in February, March, and July 1970.  They 
show treatment for upper respiratory infections.  

In February 1970, it was noted that the veteran had cerumen 
in his right ear, and in March 1970, it was noted that both 
tympanic membranes were injected.  In July1970, his right 
ear was injected, and in August 1971 the veteran was 
treated for otitis externa in his right ear.   

Such evidence is new in the sense that it has not 
previously been before VA.  However, it does not relate to 
an unestablished fact necessary to substantiate the claim 
of service connection for otitis externa.  

As above, it is essentially cumulative in nature as it does 
not fill the deficits in the evidence which existed at the 
time of the RO's August 1992 rating action.  

Despite the fact that the additional evidence shows 
treatment for right ear disability one month earlier than 
previously reported, it remains negative for any competent 
evidence of identifiable ear disability in service or of a 
nexus between the post-service ear disability and service.  

As such, the veteran remains unable to meet the criteria 
for service connection.  Accordingly, the request to reopen 
the claim of service connection for otitis externa is 
denied.  



C.  Left Leg

The veteran's service medical records are completely 
negative for any complaints or clinical findings of left 
leg disability of any kind.  

During a VA examination in December 1969, the veteran 
complained of bad knees; however, there were no findings of 
any identifiable disability of the left lower extremity.  
In November 1978, the veteran complained of left thigh 
pain.  Rather than constituting evidence of independent 
left thigh disability, such pain was reportedly radiating 
from his low back.  

In August 2001, the veteran reportedly sustained a 
contusion of the small bones of the left leg, when it was 
hit by a door at work.  In December 2001, the veteran was 
treated by M. J. R., M.D., in part for left peroneal 
tendinitis associated with that injury.  

In February 2003, Dr. R. reported that he was treating the 
veteran for impairment of the left distal peroneal nerve 
associated with left foot disability; however, there is no 
competent evidence from Dr. R., or otherwise, that such 
disability is in any way related to service.  Indeed, the 
foregoing evidence shows that the veteran's left leg 
disability was due to the August 2001 injury.  

Absent the evidence of left leg disability in service or 
competent evidence of a nexus to service, the veteran 
cannot meet the criteria for service connection.  
Accordingly, service connection for left leg disorder is 
denied.  


D.  Left Foot

During his March 1967 service entrance examination, the 
veteran was found to have third degree pes planus, 
bilaterally.  Thus, with respect to his feet, he could not 
be presumed to be in sound condition at the time of his 
entry in service.  

Despite such a finding, however, the veteran's service 
medical records are completely negative for any evidence of 
an increase in the underlying pathology or for any other 
foot disability.  

Indeed, during the veteran's service separation examination 
in July 1969 and during a VA examination in December 1969, 
the veteran's feet were negative for any abnormalities.  

A left foot disorder, diagnosed as tendinitis, was first 
clinically reported by R. C., M.D. in December 2001 and 
August 2002.  However, there were no findings that such 
disorder represented chronic disability; and, indeed, left 
foot tendinitis has not been clinically reported since that 
time.  

In February 2003, M. J. R., M.D., reported that the veteran 
had left distal peroneal nerve impairment associated with a 
left foot injury.  However, as noted hereinabove, there is 
no competent evidence of record that such disability is in 
any way related to service.  

Rather, the foregoing evidence shows that the veteran's 
left foot disability was due to the August 2001 injury.  
Absent the evidence of left foot disability in service or 
competent evidence of a nexus to service, the veteran 
cannot meet the criteria for service connection.  
Accordingly, service connection for left foot disorder is 
denied.  


E.  Neck and Upper Back

The veteran's service medical records are negative for any 
complaints or clinical findings of neck or upper back 
disability.  Such disabilities, diagnosed as cervical and 
thoracic spine strain, were first clinically reported in 
July 1970 and were found to be the result of a motor 
vehicle accident at that time.  

More recent records , such as those from N. M. T., D.C., 
show that in December 1985, the veteran injured his spine 
in a lifting injury at work.  X-rays revealed a loss of the 
cervical lordotic curve; narrowed disc spaces between C5 - 
C6 and C6 - C7 and mild degenerative changes of the 
cervical spine.  X-rays of the thoracic spine reveal an 
increased kyphotic curve and osteoarthritis.  

In July 1999, the veteran sustained another back injury at 
work resulting in left upper back pain and cervical strain.  

Records from N. M. T., D.C., also show that in January and 
February 2002, the veteran was treated for thoracic 
myofascitis and cervical and thoracic sprain/strain.  

In January 2003, MRI's of the cervical and thoracic spines 
confirmed the presence of degenerative changes.  

Such records clearly suggest that the veteran's cervical 
and thoracic spine disorders were first manifested many 
years after service.  Indeed, there is no competent 
evidence that any of the recent disabilities in the 
thoracic or cervical areas are in any way related to 
service or that the degenerative changes are in any way 
related to the first year after the veteran's separation 
from service.  

Absent such evidence, service connection for a neck or 
upper back disorder is not warranted.  


F.  Bronchial Disorder

The veteran's service medical records show that in March 
1968 and January 1969, the veteran was treated for a sore 
throat.  In February 1969, he was treated for nasal 
congestion associated with an upper respiratory infection; 
and in June 1969, he was treated for flu.  

Despite such findings, the veteran's service medical 
records, including the reports of his service entrance and 
service separation examinations, are negative for any 
complaints or clinical findings of a bronchial disorder.  

Bronchitis was first clinically reported by Dr. J. J. in 
November 1971; however, and there were no findings that it 
was in any way related to service.  

In September 1972 and February 1974, the veteran underwent 
examinations at a military medical facility for the 
purposes of the Temporary Disability Retired List.  
Although he complained of bronchitis, the examination was 
negative for any clinical findings to support his 
complaints.  

Since that time, there have been no recorded complaints or 
clinical findings of bronchitis.  

Absent evidence of bronchial disease in service or 
competent evidence of current bronchial disease, the 
veteran cannot meet the criteria for service connection.  
Accordingly, service connection must be denied.

In arriving at this decision, the Board notes the veteran's 
contentions that the claimed bronchitis is due to exposure 
to Agent Orange.  However, absent of evidence of current 
bronchial disability, service connection must be denied.  



ORDER

As new and material evidence has not been submitted to 
reopen the claim of service connection for low back 
disorder, the appeal to this extent is denied.  

As new and material evidence has not been submitted to 
reopen the claim of service connection for otitis externa, 
the appeal to this extent is denied.  

Service connection for left leg disorder is denied.  

Service connection for left foot disorder is denied.  

Service connection for neck disorder is denied.  

Service connection for upper back disorder is denied.  

Service connection for bronchial disorder is denied.  



REMAND

The service medical records show that on several occasions, 
the veteran was prescribed tinted eyeglasses due to 
photophobia. 

During a February 2003, VA eye examination, it was noted 
that the veteran had a history of photophobia to that time, 
etiology unknown.  The examiner did not render an opinion 
as to a potential nexus between that diagnosis and the 
reports of photophobia in service.  

In regard to the veteran's claim of service connection for 
photophobia, the veteran has not been provided with notice 
of the type of evidence necessary to establish the degree 
of disability or the effective dates should service 
connection be granted for photophobia.  Dingess/Hartman  

In light of the foregoing, this remaining matter is 
REMANDED to the RO for the following actions:  

1.  The RO should undertake to send the 
veteran notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded photophobia.  
Dingess/Hartman.  

2.  The RO then should schedule the 
veteran for a VA examination to 
determine the nature and likely 
etiology of claimed eye disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

If photophobia is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis.  

The examiner must also render an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has a disability manifested 
by photophobia that was incurred in 
service.  

The examiner must set forth the 
rationale for all opinions.  

3.  Finally, the RO should undertake 
any other indicated development and 
readjudicate the issue of service-
connection for photophobia.  

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded 
an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


